DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 09/03/2021 are acknowledged and entered.

Claims 1-10 and 20-24 were pending.  In the amendment as filed, applicants have amended claims 20 and 22; cancelled claims 1-10; and added claims 25-29.  Therefore, claims 20-29 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 20-24 and newly added claims 25-29) in the reply filed on 09/03/2021 is acknowledged.  The elected invention is as follows: “In response to the Examiner’s Restriction Requirement but without conceding the propriety thereof, Applicant elects Group II, identified by the Examiner as claims 20-24. Further, Applicant believes that new claims 25-29 belong to the elected Group II.”

It is relevant to note that since applicant cancelled claims 1-10, i.e. Group I drawn to a product, the rejoinder as discussed in the previous Office action (see para. 7 on pg. 5) is moot.

Applicant’s election without traverse of a species for a type of composition in the reply filed on 09/03/2021 is acknowledged.  The elected species is as follows: “In accordance with the Examiner’s request for a species election for the composition, Applicant elects ketanserin (a SHT2A receptor antagonist), which has the IUPAC name of [3-[2-[4-(4-fluorobenzoyl)piperidin-1-yl]ethyl]-1H-quinazoline-2,4-dione]”.

It is relevant to note that applicant’s elected species (i.e. “ketanserin (a SHT2A receptor antagonist), which has the IUPAC name of [3-[2-[4-(4-fluorobenzoyl)piperidin-1-yl]ethyl]-1H-quinazoline-2,4-dione]” for the ‘treatment of virus-induced thrombocytopenia’ as recited by instant claim 20) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all 

Accordingly, claims 20-29 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/SG2018/050552 that was filed on 10/31/2018.

Receipt is acknowledged of certified copies of papers, i.e. Singapore Patent Application 10201709025P that was filed on 11/01/2017, required by 37 CFR 1.55.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 11/01/2017 for prior art searches.

Specification
The listing of references in the specification (see pgs. 25-26) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush grouping of ‘at least one serotonergic compound’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  Here, claim 28 recites the ‘method of claim 20, wherein the at least one serotonergic compound is selected from the group consisting of 5HT2A receptor inhibitors or antipsychotics, serotonin 5HT1A receptor inhibitors, ERK pathway inhibitors, mast cell stabilizers, serotonylation inhibitors, selective serotonin uptake inhibitors (SSRIs), and serotonin antagonist and reuptake inhibitors (SARIs), wherein: the 5HT2A receptor inhibitors are selected from the group consisting of [3-[2-[4-(4-fluorobenzoyl)piperidin-1-yl]ethyl]-1H-quinazoline-2,4-dione] (ketanserin), [4-[1-(dimethylamino)-3-[2-[2-(3-methoxyphenyl)ethyl]phenoxy]propan-2-yl]oxy-4-oxobutanoic acid] (sarpogrelate), [6-[2-[4-[bis(4-fluorophenyl)methylidene]piperidin-1-yl]ethyl]-7-methyl-[1,3]thiazolo[3,2-a]pyrimidin-5-one] (ritanserin), and [2-(3-(4-(4-fluorophenyl)-1-piperazinyl)propyl)-2H-naphth(1,8-cd)isothiazole 1,1-dioxide] (fananserin); the antipsychotics are selected from the group consisting of [3-[2-[ 4-(6-fluoro-1,2-benzoxazol-3-yl)piperidin-1-yl]ethyl]-2-methyl-6,7,8,9-tetrahydropyrido[1,2-a]pyrimidin-4-one] (risperidone) and [2-[2-(4-benzo[b][1,4]benzothiazepin-6-ylpiperazin-1-yl)ethoxy]ethanol] (quetiapine); the 5HT1A receptor inhibitors are selected from the group consisting of [(S)-N-tert-butyl-3-(4-(2-methoxyphenyl)- piperazin-1-yl)-2-phenylpropanamide] (WAY 100135), [1-methyl-4-(3-methylsulfanyl-5,6-dihydrobenzo[b][1]benzothiepin-5-yl)piperazine] (methiothepin), [1-(1H-indol-4-yloxy)-3-(propan-2-ylamino )propan-2-ol] (pindolol), [1-(Diphenylmethyl)-4-[3-(2-phenyl-1,3-dioxolan-2-yl)propyl]piperazine] (dotarizine), and [1-(2,4,6-Trihydroxyphenyl)-1-propanone] (flopropione); the ERK pathway inhibitors are selected from the group consisting of [(3R)-1-[2-oxo-2-[4-(4-pyrimidin-2-ylphenyl)piperazin-1-yl ]ethyl]-N-(3-pyridin-4-yl-1H-indazol-5-yl)pyrrolidine-3-carboxamide] (SCH772984) and [4-[2-(2-chloro-4-fluoroanilino)-5-methylpyrimidin-4-yl]-N-[(1S)-1-(3-chlorophenyl)-2-hydroxyethyl]-1H-pyrrole-2-carboxamide] (VTX11e); the mast cell stabilizers are selected from the group consisting of [5-[3-(2-carboxy-4-oxochromen-5-yl)oxy-2-hydroxypropoxy]-4-oxochromene-2-carboxylic acid] (cromolyn) and [10-(1-methylpiperidin-4-ylidene)-5H-benzo[1,2]cyclohepta[3,4-b]thiophen-4-one] (ketotifen); the serotonylation inhibitors are cystamine; and the selective serotonin uptake inhibitors (SSRIs) or serotonin antagonist and reuptake inhibitors (SARIs) are selected from the group consisting of fluoxetine, paroxetine, citalopram, etoperidone, and lorpiprazole.’  The recitation of “selected from the group consisting of 5HT2A receptor inhibitors or antipsychotics, serotonin 5HT1A receptor inhibitors, ERK pathway inhibitors, mast cell stabilizers, serotonylation inhibitors, selective serotonin uptake inhibitors (SSRIs), and serotonin antagonist and reuptake inhibitors (SARIs)”, especially “5HT2A receptor inhibitors or antipsychotics”.  Claim 28 also define the type of ‘5HT2A receptor inhibitors’ and the type of ‘antipsychotics’, where the type of ‘5HT2A receptor inhibitors’ is “selected from the group consisting of [3-[2-[4-(4-fluorobenzoyl)piperidin-1-yl]ethyl]-1H-quinazoline-2,4-dione] (ketanserin), [4-[1-(dimethylamino)-3-[2-[2-(3-methoxyphenyl)ethyl]phenoxy]propan-2-yl]oxy-4-oxobutanoic acid] (sarpogrelate), [6-[2-[4-[bis(4-fluorophenyl)methylidene]piperidin-1-yl]ethyl]-7-methyl-[1,3]thiazolo[3,2-a]pyrimidin-5-one] (ritanserin), and [2-(3-(4-(4-fluorophenyl)-1-piperazinyl)propyl)-2H-naphth(1,8-cd)isothiazole 1,1-dioxide] (fananserin)”.  The type of ‘antipsychotics’ is “selected from the group consisting of [3-[2-[ 4-(6-fluoro-1,2-benzoxazol-3-yl)piperidin-1-yl]ethyl]-2-methyl-6,7,8,9-tetrahydropyrido[1,2-a]pyrimidin-4-one] (risperidone) and [2-[2-(4-benzo[b][1,4]benzothiazepin-6-ylpiperazin-1-yl)ethoxy]ethanol] (quetiapine)”.  These compounds do not share a “single structural similarity” and a common use, and thus, the recitation of “selected from the group consisting of 5HT2A receptor inhibitors or antipsychotics, serotonin 5HT1A receptor inhibitors, ERK pathway inhibitors, mast cell stabilizers, serotonylation inhibitors, selective serotonin uptake inhibitors (SSRIs), and serotonin antagonist and reuptake inhibitors (SARIs)”, especially “5HT2A receptor inhibitors or antipsychotics” is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Therefore, claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abraham et al. (US Patent 9,730,921 B2; Effective Filing Date 03/27/2012).
For claims 20-26 and 28, Abraham et al. claim a method of inhibiting vascular leakage in a subject having a Dengue virus infection, the method comprising: (a) obtaining a biological sample from the subject; (b) determining the level of chymase in the biological sample from the subject; (c) comparing the level of chymase in the biological sample to a reference level of chymase; (d) identifying the subject as having a Dengue virus infection if the level of chymase is greater than the reference level of chymase; and (e) administering a mast cell modulator to the subject identified as having the Dengue virus infection (refers to instant claimed ‘administering’ step of claim 20; instant claimed ‘flavivirus’ of claims 22 and 23; and instant claimed ‘dengue virus’ of claim 24), wherein the mast cell modulator comprises cromolyn, ketotifen, or montelukast (refers to instant claimed ‘at least one serotonergic compound’ of claims 20 and 28; instant claimed ‘mast cell stabilizers’ of claims 26 and 28; and instant claimed ‘cromolyn’ and ‘ketotifen’ of claim 28) (Claim 1).  Abraham et al. also disclose the followings: (i) these compounds may be administered to a subject in numerous ways including, but not limited to, orally, ocularly, nasally, intravenously, topically, as aerosols, suppository, etc. and may be used in combination (refers to instant claim 21) (col. 10, lines 22-26); and (ii) other type of virus includes Hanta virus and Japanese encephalitis virus (see col. 20, lines 40-50).
While Abraham et al. do not explicitly disclose the limitation of claim 20 (i.e. “treatment of virus-induced thrombocytopenia”, this limitation is the functional limitation of the treatment methodology as recited by instant claim 20 using the claimed compound of the instant claimed at least one serotonergic compound’/‘mast cell stabilizers’/‘cromolyn’/‘ketotifen’ as recited by instant claims 20, 26, and 28 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Abraham et al. of Claim 1.  Further, it is art recognized that there is a direct correlation between vascular leakage and the condition of ‘thrombocytopenia’ (see Nachman et al. (N. Engl. J. Med., 2008, 359(12), pp. 1261-1270).  As recognized by MPEP § 2112.01(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
While Abraham et al. do not explicitly disclose the limitation of claim 25 (i.e. “wherein the at least one serotonergic compound inhibits serotonin release and/or inhibits serotonin activity”, this limitation is the functional limitation of the instant claimed ‘at least one serotonergic compound’/‘mast cell stabilizers’/‘cromolyn’/‘ketotifen’ as recited by instant claims 20, 26, and 28 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Abraham et al. of Claim 1.  As recognized by MPEP § 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Therefore, the method and compound of Abraham et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020